DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites ‘non-stretchable conductor’.  Materials cited in the specification are all inherently ‘stretchable’ a metal wire or metallic structural elements can be stretched and is therefore stretchable.  Only a material that breaks upon any amount of 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 12, 13, 15 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 20170168565 (Cohen et al.).
	Regarding claims 1, 16, 17, 18, and 19 (claims 16-19 are simply the limitations of claim 1 broken into individual claims); 20170168565 (Cohen et al.) discloses:  a skeleton glove (100) capable of assisting a user comprising: a glove (100), ("Tendons 112 may be woven through the base material of the glove and may be optionally sheathed.  As shown in FIG. 1, a plurality of knitted tendon pathways 114 shown attached to the glove 100 via attachment points 115 may sit above the glove surface and allow tendon 112 to run along the outside of glove 100.  (par. 66, detailed description). "); 
one or more motors (202) applying tension to the tendons through actuators/winches; and control software and/or hardware for detecting forces applied to the force sensors (302a,302b) and controlling the motors/actuators/tendons in order to move the fingers through tension/pulling on the tendon to close the fingers into a closed position (see paragraphs [0048], [0049], [0055], [0066], [0067], [0072], [0075] and figures1A-3A and explicitly states, "motor 202 may turn a winch (actuator) 204 to draw in or release tendon 112 (par. 67, detailed description).).
	Regarding claim 3, US 20170168565 (Cohen et al.) discloses:  tendons comprising a monofilament ("Tendons 112 may be fabricated from a variety of materials such as wires, cables, strings, ropes, twine, and/or the fibers discussed herein in the context of textiles (par. 66, detailed description and figs show 112 as a single filament).")

	 Regarding claim 5, US 20170168565 (Cohen et al.) discloses: knitted finger and thumb portions of different sizes in figs so they inherently have 'different/variable knitting stitch dimensions'.
Regarding claim 6, US 20170168565 (Cohen et al.) discloses:   wherein the at least one actuator is a radial actuator including a radial winding spool for spooling the at least one tendon ("motor 202 may turn a winch 204 to draw in or release tendon 112 (par. 67, detailed description).")
	Regarding claim 7, US 20170168565 (Cohen et al.) discloses: further comprising a second knitted glove disposed over the first knitted glove ("An exoskeletal glove may include outer-layer, a sensor glove under-layer, a tendon-driving actuator cuff, and a control array (par. 48, detailed description).").
	claims 8 and 9 103 does talk about padding layers added as desired.
	Regarding claim 10, US 20170168565 (Cohen et al.) discloses:   Force sensors 1315 as depicted in and described in the context of FIG. 3A may be incorporated within the fabric (e.g., between folded layers). For example, force sensor 1315 may be coupled to the fabric using an adhesive such as silicon epoxies. (par. 99).
	Regarding claim 12, US 20170168565 (Cohen et al.) discloses: sensors with conductive yarns.  Conductive yarns are “stretchable”, i.e. they can be stretched.
	Regarding claim 13, US 20170168565 (Cohen et al.) discloses:   knitted or sewn reinforcements within the first knitted glove.  Yarns/fibers knitted as disclosed inherently form 'reinforcements' as claimed.
"Tendons 112 may be woven through the base material of the glove and may be optionally sheathed.  As shown in FIG. 1, a plurality of knitted tendon pathways 114 shown attached to the glove 100 via attachment points 115 may sit above the glove surface and allow tendon 112 to run along the outside of glove 100.  (par. 66, detailed description). "; explicitly disclosing claim 15.
	Regarding claim 20, figures clearly show plural reinforced zones 106 through knitted/stitched yarns/fibers.  Recited use of “Knitted Variable Stitch Dimension technology” is a product by process limitation.
	The MPEP is clear:
“the lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established.  We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different that a product claimed in a product-by-process claim, a rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531,535,173 USPQ 685,688 (CCPA 1972).
	The burden is shifted to applicant to bring forth evidence that the claimed processing method will produce a materially different result.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170168565 (Cohen et al.) in view of US 20150121598 (Mathews et al.).  
Cohen does teach a layered glove and use of additional layers as needed but does not teach a specific middle glove layer sewn to the layers.
However, ‘598 does teach a three-layered glove shown in cross section in fig. 7 all three layers are disclosed as sewn to each other at their periphery edges to form ‘a multilayered glove capable of enhanced flexibility and dexterity while remaining thermally protective (par. 22, detailed description)’.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the layered glove structure already taught by ‘565 Cohen to further include a middle/sandwiched glove layer and sewing as attachment means .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170168565 (Cohen et al.) in view of US 20090015270 (Hayakawa et al.).
‘565 does not teach limitations of claim 14.
However, ‘270 does explicitly teach, “The present invention has been developed in view of such circumstances, and it is an object of the invention to provide an electrostatic capacity-type sensor which has an excellent durability and can detect a bending-deformation.
An electrostatic capacity-type sensor of the present invention comprises a dielectric film made of an elastomer and a pair of electrodes arranged via the dielectric film, wherein the pair of electrodes have an elastomer and a conductive filler blended in the elastomer, and are expansible/contractible depending on the deformation of the dielectric film, and exhibit a small change in the conductivity even when expanded/contracted, and a deformation is detected based on a change in the electrostatic capacity between the pair of electrodes (pars 8-9, Summary of the invention).”
Therefore, it would have been obvious to one of ordinary skill in the art prior to filing the invention to modify the sensors already present in ‘565 Cohen to include the structures taught by ‘270 Hayakawa to result in a sensor that has excellent durability and can detect a bending-deformation.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Various hand/joint grip assisting gloves are attached to establish the general state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732